     Case: 1:20-cv-06609 Document #: 15 Filed: 01/25/21 Page 1 of 2 PageID #:65




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COMPSYCH CORPORATION                )
                                    )
            Plaintiffs,             )                 Case No. 20-cv-06609
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
HEALTHCHAMPION PARTNERS, LLC )
                                    )
            Defendants.             )
____________________________________)

                         SCHEDULING ORDER UNDER RULE 16(b)

         The Court received the parties’ Joint Initial Status Report, which contained a proposed

discovery plan as required by Rule 26(f)(2). Based on the discovery plan proposed by the

parties, the Court hereby sets the following scheduling order under Rule 16(b). The Court will

modify this schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

 Event                                             Deadline

 Amendment to the pleadings                        April 4, 2021

 Service of process on any “John Does”             60 days after the beginning of fact discovery

 Completion of Fact Discovery                      November 29, 2021

 Disclosure of Plaintiff’s Expert Report(s)        One month after the close of fact discovery
                                                   (December 29, 2021)
 Deposition of Plaintiff’s Expert                  February 14, 2022

 Disclosure of Defendant’s Expert Report(s)        March 28, 2022

 Deposition of Defendant’s Expert                  May 2, 2022

 Dispositive Motions                               One month after the close of expert discovery
                                                   (July 4, 2022)
    Case: 1:20-cv-06609 Document #: 15 Filed: 01/25/21 Page 2 of 2 PageID #:66




Date: January 25, 2021                      _____________________

                                            Steven C. Seeger
                                            United States District Judge




                                        2
